Exhibit 10.2

 

LOGO [g593850g94x50.jpg]

Mr J Nield

The New Barn

2 Batts Farmyard

Wilton

Marlborough

SN8 3SS

Dear Jon

EFFECTIVE DATE OF EMPLOYMENT CONTRACT DATED 19 SEPTEMBER 2013

I confirm that the agreed effective date of your contract of employment dated
19 September 2013 is 2nd May 2013.

This contract replaces all other contracts of employment between you, the
Company or any Associated Company.

 

Yours sincerely /s/ Beth B. Sexton For and on behalf of the Company

 

Signature:  

/s/ J C Nield

     Jon Nield   

 

Foster Wheeler Management Limited    Tel: +44 118 913 1234 Shinfield Park   
Fax: +44 118 913 2333 Reading RG2 9FW UK    www.fwc.com



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

CONTRACT OF EMPLOYMENT

between

FOSTER WHEELER MANAGEMENT LIMITED a company registered in England and Wales with
company number 05344191 and whose registered office is at Shinfield Park,
Shinfield, Reading, Berkshire RG2 9FW (the “Company”);

and

JON NIELD (“you”)

This Contract of Employment is dated 19 September 2013. Its terms will take
effect from the date set out in writing to you.

You should read the entire document carefully as it creates legally binding
obligations.

 



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

TERMS AND CONDITIONS OF EMPLOYMENT

This Contract of Employment (the “Contract”), together with any documents
referred to in it (except as notified otherwise), including but not limited to
the Confidential Information, Intellectual Property and Post-Termination
Restrictions Agreement which is appended hereto and which will be signed by the
Employee, contains the entire agreement and understanding between you and the
Company and supersedes any prior agreements regarding your employment by the
Company (including but not limited to any previous contract of employment
between you and any Associated Company) which shall be deemed to have been
terminated by mutual consent, save as otherwise confirmed to you.

Notwithstanding the above, and for the avoidance of doubt, this Contract shall
not supersede or otherwise adversely affect (i) any stock option, restricted
stock or other form of equity grant or award provided to you prior to the date
of this Contract or (ii) any indemnification agreement heretofore entered into
between you and the Company or any Associated Company, (iii) the Confidential
Information and Non-Competition Agreement dated 19 September 2013 (as amended)
or (iv) the Patent & Secrecy Agreement dated 19 September 2013 provided,
however, that in the event of a direct conflict between the terms of this
Contract and any of the foregoing documents, this Contract shall prevail.

 

1.0 DEFINITIONS

 

1.1 The definitions in this clause apply in this Contract.

“Associated Company” means (unless otherwise stated in this Contract) any
company which is a direct or indirect subsidiary, subsidiary undertaking or
holding company of the Company or any subsidiary or subsidiary undertaking of
any such holding company and further includes but is not limited to Foster
Wheeler AG and any direct or indirect subsidiary of it (and “Associated
Companies”) shall be construed accordingly.

The expressions “subsidiary” and “holding company” shall have the meanings
ascribed to them by the Companies Act 2006 as amended (Section 1159) and the
expression “subsidiary undertaking” shall have the meaning ascribed to it by the
same Act.

“Board” means the Board of Directors of the Parent.

“Committee” means the Compensation and Executive Development Committee of the
Board.

“Company GP” means the occupational health professional designated and
communicated as the Company GP from time to time.

“Foster Wheeler Group” means all the subsidiary companies (from time to time) of
the Parent and any affiliate companies identified as part of the Group from time
to time.

 

Page 2 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

“Parent” means Foster Wheeler AG or such other company as may be amended from
time to time.

“STI Programme” means the Foster Wheeler Annual Executive Short Term Incentive
Plan as may be amended or replaced from time to time.

 

1.2 The headings in this agreement are inserted for convenience only and shall
not affect its construction.

 

1.3 A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

1.4 Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

2.0 STANDARD TERMS

 

2.1 Conditions

You represent that by virtue of entering into this Contract and holding any
directorships of the Company and any Associated Company you will not be in
breach of any express or implied terms of any contract with or of any other
obligation to any third party binding upon you.

This Contract is contingent upon you having the right to live and work in the UK
or such other location at which you may be permanently based and carrying out
your responsibilities pursuant to this Contract.

 

2.2 Term

The terms and conditions in this Contract will take effect on and from the date
set out in writing to you (the “Start Date”).

Your period of continuous employment started on 1 September 1986.

Your employment shall continue, subject to the terms of this Contract, until
terminated in accordance with section 9 below.

 

2.3 Job Title and Duties

Your position is Vice President, Project Risk Management. You will report to the
Chief Executive Officer of Foster Wheeler AG or his/her designated
representative. The Company may from time to time second or assign you to work
under the direction and control of any Associated Company globally (whether in
relation to a specific project or otherwise). In no circumstances shall your
title or service as an officer or director of any Associated Company (including
but not limited to the Parent) be deemed to create an employment relationship
with such Associated Company, unless otherwise expressly agreed by the Parent
and/ or the Company as appropriate.

 

Page 3 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

By signing this Contract, you agree and consent that where the need arises, the
Company may require you to undertake duties or jobs outside the normal scope of
your position. Where this need arises the Company shall inform you of the
change. In exceptional circumstances this may include a post of a higher or
lower grade: any proposal to change your post in this way will be discussed with
you beforehand.

During the period of employment you are required, and agree, to:-

devote the whole of your time, attention and ability during your hours of work
to carrying out your duties solely for the Company or any Associated Company
that you are assigned to from time to time;

perform such duties as may be required from time to time for the Company or any
Associated Company or for any of its or their customers or clients;

comply with all instructions given to you by the Company or any Associated
Company, whether given verbally or in writing, and whether contained in policies
or procedures or otherwise, and if so instructed comply with all instructions
given by any customer or client of the Company or any Associated Company to the
extent that they do not conflict with any instructions given to you by the
Company or Associated Company;

keep the board of directors of the Company at all times, and the Board and any
Associated Company as applicable upon request, promptly and fully informed (in
writing if so requested) of your conduct of the business or affairs of the
Company and any Associated Company and provide such explanations as it may
require;

exercise such powers in relation to the conduct and management of the affairs of
the Company and any Associated Company as may be assigned to or vested in you
from time to time by the Company or the Parent or their designates (as
appropriate) as shall be consistent with your position and at all times conform
to their lawful and reasonable directions;

faithfully, dilligently and to the best of your abilities serve the Company and
any Associated Company;

use your best endeavours to promote the interests of the Company and any
Associated Company; and

not do anything to undermine the business or reputation of the Company or any
Associated Company.

 

2.4 Place of Work

Your normal place of work is Reading and you agree to keep a residence within a
reasonable daily commute of your normal place of work. However, the Foster
Wheeler Group is a global organisation with other locations and Associated
Companies and affiliates worldwide and in the UK. Consequently, the Company
reserves the right to require you to work at another location within the UK
where reasonably necessary for the performance of your duties or in the
interests of the business. You may also be required to travel for business
purposes, although it is not anticipated that any such trip outside the UK would
last for a period exceeding a month. The Company will endeavour to consult with
you about any proposed changes to your work location. You may also be required
to work from home during business hours where the Company considers it
appropriate.

 

Page 4 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

2.5 Business Trips

While on a business trip, you are required to comply with any applicable Company
or corporate travel policy, work practice, project or local travel policy or
other guidance or rules.

 

2.6 Working Hours and Overtime

Your core working hours are 40 hours per week.

The number of hours per week that you are required to work and the scheduling of
those hours may be amended from time to time without notice to meet client and
management requirements. You may be expected to work hours in excess of your
normal working week where this is necessary for the proper performance of your
duties and where this is reasonably required by the Company to meet business
needs.

The Company believes that having regard to your position, the limits on working
time imposed by the Working Time Regulations 1998 (as amended if applicable) do
not apply. However, in signing this Contract you agree in any event that you
will if reasonably required by the Company work hours in excess of an average 48
hours per week as defined by the Working Time Regulations 1998, and that the
average weekly limit set out in regulation 4(1) of the Working Time Regulations
1998 shall not apply to your employment, subject to your right to withdraw this
consent at any time by giving three months’ written notice.

 

2.7 Remuneration and Expenses

Your annual gross base salary (which shall be subject to deductions for income
tax and national insurance contributions as required by law) is £179,637 (one
hundred and seventy nine thousand, six hundred and thirty seven pounds) payable
monthly.

Any change in your salary will be notified to you in writing. Salary reviews are
carried out entirely at the Company’s discretion and the Company shall be under
no obligation to increase your salary as part of any review. Salary reviews are
also subject to the approval of the Committee which shall be exercised at the
Committee’s absolute discretion. Your next salary review will occur during the
first quarter of 2014.

You will be reimbursed for any reasonable expenses properly incurred by you
while performing your duties on behalf of the Company (and any Associated
Company), provided that you produce receipts in support of and detailing such
expenses when submitting your claim, and subject to your compliance with any
rules, policies and procedures of the Company (or any Associated Company as
applicable) relating to reimbursement of expenses.

 

Page 5 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

3.0 BENEFITS

 

3.1 Short Term Incentive (“STI”) Plan

You may be eligible during your employment to participate, as determined by the
Board of Directors of the Parent (the “Board”) or the Compensation and Executive
Development Committee (the “Committee”) of the Board in their absolute
discretion and in accordance with any relevant policies, applicable law, or
exchange listing requirements, in the Parent annual STI programme as in effect
from time to time for senior executives.

You shall be eligible for an annual STI award at a target opportunity of fifty
percent (50%) of your annual gross base salary (with payouts ranging from zero
(0) to two times (2x) your target opportunity) based on achievement of certain
objectives established in advance by the Company, the Board and/or the Committee
and/ or their designate as necessary or appropriate to comply with relevant
policies, applicable law, or exchange listing requirements. The actual amount of
STI shall be determined by and in accordance with terms of the STI programme (as
amended from time to time) and you shall have no absolute right to participate
in the STI in any year.

 

3.2 Long-Term Incentive (“LTI”)

You shall be eligible during your employment for annual equity awards, as
determined by the Board and/or the Committee as necessary or appropriate to
comply with Company policy, applicable law, or exchange listing requirements,
under the equity or LTI plan for senior executives, as in effect from time to
time. The LTI plan currently in place is the Omnibus Plan. The actual amount of
any LTI awards shall be determined by and in accordance with the terms of the
then-current LTI award plan or programme by the Company, the Board, and/or the
Committee in their absolute discretion, and you shall have no absolute right to
an LTI award in any year.

 

3.3 Company Car Cash Allowance

You are eligible for a company car cash allowance of £14,400 per annum payable
in monthly instalments with your salary payments. It will be separate from your
salary and will be subject to tax and employee National Insurance
contributions. It will not constitute pensionable earnings.

Provided that you hold a current driving licence you will be required to use
your own car for road network business travel within the UK unless otherwise
authorised by your manager. You must therefore insure your car for business use
and ensure that it is well maintained, roadworthy and has a valid MOT
certificate as applicable.

The enclosed cash allowance information sheet contains important information
about the company car cash allowance. By signing this Contract, you indicate
that you have read and understood this information. Please note that this
information does not form part of your contract of employment and will be
changed from time to time. Changes may be made without notice.

 

Page 6 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

3.4 Private Healthcare Plan

The Company will bear the reasonable costs of membership of a private healthcare
plan for your benefit.

Membership of the plan is subject to the terms of the plan and the rules or
insurance policy of the plan provider, in each case as may be amended from time
to time, and is subject always to the plan provider’s willingness to provide
cover. It is a taxable benefit. You may be able to purchase additional cover for
your partner and any eligible dependent children.

 

3.5 Pension

You will remain a member of the Foster Wheeler Pension Plan.

No contracting out certificate under the Pensions Schemes Act 1993 (as amended
as applicable) is in force in respect of your employment with the Company.

 

3.6 Other Benefits

Subject to eligibility, you may be able to participate in certain insurance or
other schemes as may be made available to you by the Company or an Associated
Company from time to time. If you do participate in any such insurance schemes,
and whether the particular scheme is contractual or non-contractual, payments
will be made to you only insofar as the terms of the applicable Company/
Associated Company policy provides for cover and (where cover under the scheme
is provided by an external organisation) where the applicable insurance policy
provides for and pays for cover. The Company reserves the right in its sole and
absolute discretion to discontinue, vary or amend the benefits provided at any
time on reasonable notice to you.

 

3.7 Deductions

The Company will be entitled, at any time, to deduct from any salary or other
remuneration due to you any monies that may be due and owing to the Company or
any Associated Company (if applicable), including without limitation any
overpayment, transitional payments, advances or loans made to you by the Company
and/or any Associated Company, pay received for holiday taken in excess of pro
rata entitlement or during periods of unauthorised absences, excess of
commission paid and advance payments for anticipated expenses in excess of those
expenses actually incurred.

Where any property or money belonging to the Company or any Associated Company
or any client, customer, visitor, employee or agent of the Company or any
Associated Company is lost or damaged through dishonesty on your part, or
because of your serious or persistent negligence or recklessness or through any
serious or persistent breach of the Company’s or any Associated Company’s rules,
the Company reserves the right to require you to pay for any such loss or damage
by a deduction from salary or other payments due to you from the Company.

 

Page 7 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

By signing this Contract you accept the Company’s right to make such deductions.
If the Company (or Associated Company as applicable) is unable, for whatever
reason, to recoup monies due by making deductions, then it reserves its rights
to pursue such repayment by other means, including through civil legal action.

 

3.8 Personal Indemnity

You shall indemnify the Company on a continuing basis in relation to any income
tax and National Insurance contributions (save for employers’ National Insurance
contributions), including any related interest, penalties, costs and expenses,
which may be incurred by the Company if any exemptions applied under this
contract of employment do not apply.

 

4.0 HOLIDAYS

You shall be entitled to 30 days paid holiday per annum

Full time employees are also entitled to 8 public and other statutory holidays
in England and Wales per annum.

The Company’s holiday year runs from 1st January to 31st December.

In some circumstances the Company or any Associated Company may direct you to
take holiday on specific days, such as during the Christmas period. You will be
notified if you need to keep aside any leave to cover such periods as this will
vary each year and will depend upon whether your employment continues over such
periods. There is no extra leave entitlement to cover the Christmas period.

You are not permitted to carry over unused holiday from one holiday year to the
next without the prior approval of your line manager or his/ her designated
representative, which will normally only be given in exceptional circumstances.
For your welfare, two weeks of holiday must be taken as complete weeks of
holiday. This may be either one fortnight or two separate weeks. No payment in
lieu will be made for holiday not taken in any holiday year (except on
termination of employment). In the interests of business efficiency not more
than 3 consecutive weeks of holiday will normally be permitted.

The Company will try to accommodate holidays being taken on the dates requested.
Where business demands make taking holiday difficult, this will be dealt with on
an individual basis.

Upon termination of your employment for any reason you shall be entitled to
payment in lieu on a pro rata basis for any holidays not taken which have
accrued in the holiday year in which the date of termination falls. Upon
termination of employment for any reason (including where you are dismissed
summarily for gross misconduct) you shall repay the Company, or have deducted
from your final salary or any other payments due to you, any salary received in
respect of holiday taken prior to the date of termination in excess of your
proportionate entitlement. Any payment in respect of accrued but untaken
holiday, or overpaid holiday, is calculated at the daily rate of 1/260th of your
annual base salary (pro- rated as appropriate for part- time staff). The Company

 

Page 8 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

may, at its absolute discretion, require you to take holiday entitlement during
your notice period. If your last day of employment is on or after the 15th of
the month you will be entitled to the pro rata amount of holiday entitlement for
that month. You will not be entitled to a payment in respect of any holiday
accrued but untaken on termination if you refuse to take such holiday
entitlement during the notice period.

Further information on holiday entitlement can be found in the relevant Company
policy.

 

5.0 SICKNESS

 

5.1 Sick Pay

If you are absent from work due to sickness or injury and subject to your
compliance with the provisions relating to sickness absence notification and
proof of incapacity as set out in the Sick Leave and Sickness Absence
Notification policy (which is available on the Company’s intranet), the Company
may at its sole and absolute discretion, pay you sick pay, based on your normal
basic salary and your years of continuous service with the Company and any
Associated Company and based on the following table:

 

Length of service at start of sickness/ injury absence    Maximum number of days
for which Company sick pay (to include any entitlement to statutory sick pay)
may be paid for a full time employee normally working 40 hours per week, to be
pro- rated for part time employees Up to 1 year exactly    20 working days at
basic salary Over 1 year and up to 2 years exactly    40 working days at basic
salary Over 2 years and up to 3 years exactly    60 working days at basic salary
Over 3 years    60 working days at basic salary followed by 60 working days at
half basic salary

The payments given above are the normal maximum sick pay payments that will be
paid in any rolling 12 month period and apply whether the periods of absence are
continuous or intermittent. They are inclusive of any entitlement that you may
have in that period to any statutory or legally mandated sick pay.

 

Page 9 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

Any further payments of Company sick pay above the limits stated above shall be
at the Company’s sole and absolute discretion.

 

5.2 Cessation of employment

If you are unable to perform your duties through sickness or injury for a period
of 26 consecutive weeks or for periods aggregating 26 weeks in any period of 52
weeks, the Company shall be entitled to terminate your employment on notice.

 

5.3 Unauthorised Absence

The Company reserves the right to withhold payment of or deduct from your salary
one day’s pay for each day of unauthorised absence from work. “Unauthorised
absence” means failure to report to work unless this is due to genuine sickness
or injury notified to the Company in accordance with Company procedures, leave
for which permission has been granted by your manager, or genuine reasons
outside your control which are acceptable to the Company and agreed by your
manager

 

5.4 Medical Examination

The Company may on reasonable notice require you to undergo medical examinations
undertaken by a registered medical practitioner nominated by the Company and at
the Company’s expense at any time. Subject to the normal legal provisions, the
medical practitioner may disclose to and discuss with the Company or any
Associated Company, on a confidential basis, the results of the examination and
the matters which arise from it where this information or any medical condition
affects or may affect your ability to perform your job properly or affects or
may affect your sick pay entitlement in any way.

 

6.0 DIRECTORSHIPS

It is usual practice for the Company to nominate appropriate employees to serve
on the boards of companies, in which the Foster Wheeler Group has shareholdings,
including Associated Companies. In England and Wales, directors of companies
have duties and responsibilities that are specified in part in legislation and
in part in the relevant Articles of Association. Such obligations and
responsibilities which derive from holding office as a director are separate to
the terms of your employment with the Company. All directors have a duty to
declare their other directorships, relevant shareholdings, and interest in
material contracts. Further information about directors’ obligations can be
obtained from the relevant company’s Secretary.

By entering into this agreement, you agree that if you are appointed as a
director and/ or officer of the Company and/ or any of its Associated Companies
you will comply with all associated duties, whether applicable in England and
Wales or otherwise, including but not limited to any applicable duties or
requirements as an officer under the Companies Act 2006 (as amended) (in the
United Kingdom) and section 16 of the Securities Exchange Act of 1934 (as
amended) (in the United States of America).

 

Page 10 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

You further agree that at any time during your employment at the request of the
Company or any Associated Company in relation to which you hold a directorship,
and immediately on termination of your employment for whatever reason, you will
resign from all offices held in the Company and any Associated Company (as
applicable) (without prejudice to the rights of any party arising out of this
Contract or the termination of your employment) without any compensation for
loss of office and resign from membership of any association acquired
exclusively by reason of or in connection with your employment. Should you fail
to resign from such offices in accordance with this provision, the Company and/
or any Associated Company is irrevocably authorised to appoint a person in your
name and on your behalf to sign a document or do anything necessary or requisite
to bring about the appropriate resignation. You hereby irrevocably appoint the
Company to be your attorney to execute and do any such instrument or thing and
generally to use your name for the purpose of giving the Company or its nominee
the full benefit of this clause.

 

7.0 CONFIDENTIALITY, CONFLICTS AND INTELLECTUAL PRPOPERTY RIGHTS

 

7.1 Conflict of Interests

You must not, without the prior written consent of the Company in any way
directly or indirectly, alone or jointly, in any capacity whatsoever:-

1. be engaged or employed in or by;

2. be concerned with;

3. be interested in; and/ or

4. provide services to

any other business, individual, firm, company or other organisation where this
is, or is likely to be, in conflict with the interests of the Company, and/or
those of any Associated Company and/or those of any of its/their clients or
customers and/or where this may adversely affect the efficient and proper
discharge of your duties, including but not limited to any other individual,
business, firm, company or other organisation which is a supplier to or customer
of the Company or any Associated Company or which is wholly or partly in
competition with the business carried on by the Company and/ or any Associated
Company.

If you undertake other work during your normal working hours or use Company or
Associated Company equipment for purposes other than the Company’s or Associated
Company’s business, this will normally be treated as gross misconduct and could
lead to dismissal.

If you wish to lecture, give talks or public speeches, publish material in any
form, or release information on matters related to or arising from your
employment with the Company or any Associated Company, you must obtain prior
written agreement from the Company.

 

Page 11 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

If you wish to take office in a public or professional body or take employment
outside your core working hours you must obtain prior written agreement from the
Company.

You agree that you will not during your employment with the Company or in
consequence of your employment directly or indirectly receive or accept any
commission, discount, service or other benefit, gift or payment in respect of
any business transacted by or on behalf of the Company or any Associated
Company. You further agree that if you do receive any such benefit, gift or
payment you will immediately disclose it and account for it to the Company.

Notwithstanding anything to the contrary, nothing in this clause 7 prohibits the
Employee from being a passive owner of not more than five percent (5%) of the
outstanding stock of any class of a corporation which is publicly traded, so
long as the Employee has no active participation in the business of such
corporation.

You shall comply where relevant with every rule of law, every regulation of The
International Stock Exchange of the United Kingdom and Republic of Ireland,
every regulation of the stock exchange where the Parent’s shares are traded and
every regulation of the Company and/ or any Associated Company from time to time
in force in relation to dealings in shares, debentures or other securities of
the Company and/ or any Associated Company and unpublished price sensitive
information affecting such shares, debentures or other securities. In relation
to overseas dealings you shall also comply with all laws of the state and all
regulations of the stock exchange, market or dealing system in which such
dealings take place.

You shall not at any time make any untrue or misleading statement in relation to
the Company and/ or any Associated Company.

For the purposes of this Contract, “Recognised Investment Exchange” means any
body of persons which is for the time being a Recognised Investment Exchange for
the purposes of the Financial Services and Markets Act 2000 (as amended).

By accepting employment and signing this Contract of Employment with the Company
you represent and warrant to the Company:-

 

  (i) that you are not party to any restrictive covenant or agreement that would
preclude you from accepting employment with the Company and performing your
duties as set out herein; and

 

  (ii) that all of the information that you have provided to the Company in its
review of you is true, correct and complete in all material respects.

 

7.2 Procedures

The Company has a number of policies and procedures (including those which apply
in relation to assignments to Associated Companies) which are available on the
Company’s intranet site. You are required to adhere to these documents (as may
be amended from time to time) during and, in certain cases, after your
employment with the Company. You are responsible for ensuring that you are
familiar with and understand them and any amendments which may be made time to
time. Please note that if you breach any policies and procedures this may be a
disciplinary offence and could ultimately result in dismissal. These policies
and procedures do not form part of your Contract unless they state otherwise.

 

Page 12 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

7.3 Foster Wheeler AG Code of Business Conduct and Ethics

You will be bound by the Foster Wheeler AG Code of Business Conduct and Ethics.
Breach of the Foster Wheeler AG Code of Business Conduct and Ethics may
constitute misconduct or gross misconduct and result in disciplinary proceedings
being taken, which could ultimately result in dismissal.

 

7.4 Disciplinary, Capability, Appeals and Grievance Procedures

The Company Disciplinary, Capability, Appeals and Grievance procedures which
apply to your employment can be found on the Company intranet site. They specify
the individuals to whom Grievances and Appeals should be addressed. These
procedures do not form part of your Contract and may be amended from time to
time.

 

7.5 Confidentiality, Intellectual Property and Post-Termination Restrictions

At the same time as entering into this Agreement you will execute the
Confidentiality, Intellectual Property and Post-Termination Restrictions
Agreement which is appended at Appendix 1 hereto.

 

8.0 PERSONAL DATA

By signing this Contract you confirm that you will comply with the Company’s
policies, procedures and guidelines on handling data (which may be amended from
time to time) including but not limited to when processing personal data in the
course of employment including personal data relating to any employee, customer,
client, supplier or agent of the Company or any Associated Company.

You consent to the Company and/ or any Associated Company processing data
relating to you (and your dependants) for legal, personnel, administrative and
management purposes and in particular to the processing of any sensitive
personal data (as defined in the Data Protection Act 1998) relating to you,
including, as appropriate:

information relating to your physical or mental health or condition in order to
monitor sick leave and take decisions as to your fitness for work;

your racial or ethnic origin or religious or similar information in order to
monitor compliance with equal opportunities legislation;

information relating to any criminal proceedings in which you have been involved
for insurance purposes and in order to comply with legal requirements and
obligations to third parties.

The Company may make such information available to any Associated Company, those
who provide products or services to the Company or any Associated Company (such
as advisers, financial and taxation consultants and payroll administrators),
regulatory authorities, potential or future employers, governmental or
quasi-governmental organisations, clients and potential purchasers of the
Company, Parent and/or the business in which you work.

 

Page 13 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

You consent to the transfer of such information to any Associated Company and
the Company’s and/ or Associated Company’s business contacts outside the
European Economic Area in order to further their business interests. Where your
personal data is passed to any third party the Company will take all reasonable
steps to ensure that it is held securely and used only for the purposes for
which it is supplied.

The Company currently offers an insurance scheme to provide insurance cover for
employees whilst undertaking business trips. If you have an illness or accident
which requires the assistance of the insurance scheme, it will be necessary for
the insurance company to pass personal data (which may be sensitive personal
data) back to the Company about your condition. It may also be necessary for the
doctor treating you to confer with the Company GP so that the treating doctor
can obtain appropriate authorisations (as required by the terms of any policy or
otherwise) from the Company in relation to your treatment. By signing this
Contract you give your consent for the Company GP to confer with a doctor
treating you and for the insurance company to provide all relevant information
to the Company in the circumstances outlined above.

 

9.0 TERMINATION

 

9.1 Suspension

At any time during your employment (including, but not limited to, during a
period of notice of termination) the Company reserves the right to place you on
suspension pending the outcome of any investigation or proceedings under the
Company’s Disciplinary Procedure or otherwise. You shall be entitled to receive
all basic pay (but not overtime) and other contractual benefits during such
period of suspension.

 

9.2 Notice

If the Company wishes to terminate your employment, the minimum notice period to
be given will be 12 months. You will be required to give 6 months notice. Such
notice shall be given in writing. If you wish to terminate your employment, such
notice must be given by you to the Chief Executive of Parent.

If you leave without giving the proper period of notice or leave during your
notice period without permission, then (without prejudice to the Company’s right
to claim back its losses from you sustained by virtue of you leaving early) the
Company reserves the right to deduct a day’s pay for each day not worked during
the notice period. This deduction may be made from any salary due or from any
accrued holiday pay or other monies due to you.

 

9.3 Garden Leave

The Company shall not be obliged to provide you with work at any time after
notice of termination has been given by either party and the Company may in its
absolute discretion:-

 

Page 14 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

  a) require you to comply with such conditions as it may specify in relation to
attending or remaining away from your work place and/or any other place of
business of the Company and/ or Associated Company and/or any of its or their
customers or clients including attending at the Company’s or Associated
Company’s premises or the premises of any of its or their customers or clients
for the purposes of the smooth handover of work and other responsibilities;

 

  b) assign you to such other duties as it shall in its absolute discretion
determine and/or require you to work in a different team, department, project or
area;

 

  c) withdraw any powers vested in you or any duties assigned to you and require
you to resign from any directorship or office that you may hold in the Company
and/ or any Associated Company;

 

  d) instruct you not to communicate orally or in writing on business issues
with suppliers, customers, clients, employees, agents and/or representatives of
the Company and/ or any Associated Company; and/ or

 

  e) require you to take all or any outstanding holiday entitlement

provided always that in the exercise of any rights under (a) – (e) above, base
salary and other contractual benefits shall not cease to be payable or provided.
At all times, whether or not the Company exercises its rights under (a) to
(e) above, you shall continue to owe duties of good faith and fidelity and a
duty not to undermine the business of the Company.

 

9.4 Pay in Lieu of Notice

The Company reserves the right in its absolute discretion to terminate your
employment lawfully by making a payment in lieu of notice and benefits, based on
base salary only. The Company may make a payment in lieu of all or any part of
your notice period.

 

9.5 Summary Dismissal

Nothing in this Contract prevents the Company from terminating your employment
immediately and without notice or a payment in lieu in circumstances set out
herein, in accordance with the Disciplinary Procedure or as permitted by law,
including without limitation in circumstances where:-

you commit any act of dishonesty whether relating to the Company, any Associated
Company or any of its or their employees or otherwise;

you are considered to be guilty of serious or persistent misconduct or any other
conduct which, in the opinion of the board of directors of the Company, tends to
bring you and/ or the Company and/ or any Associated Company into disrepute;

without reasonable cause you wilfully neglect or refuse to discharge your duties
or to attend to the business of the Company and/ or any Associated Company;

 

Page 15 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

in the opinion of the board of directors of the Company you fail to exercise
reasonable skill and care in the performance of your duties;

you commit any act of gross misconduct;

you fail to perform your duties in accordance with the Company’s policies and
procedures from time to time applicable;

you materially breach the Foster Wheeler AG Code of Business Conduct and Ethics;

you commit any material breach of this Contract;

you are convicted of any criminal offence (excluding an offence under road
traffic legislation in the United Kingdom or elsewhere for which you are not
disqualified from driving for any period or sentenced to any term of
imprisonment whether immediate or suspended);

in the opinion of the board of directors of the Company you are incapable of
performing your duties due to alcohol or drugs;

you become bankrupt or make any arrangement or composition with your creditors
generally;

you are disqualified from holding office in any company;

you resign as a Director of the Company or any Associated Company, except at the
request of the Company or Associated Company; and/ or

you become of unsound mind or a patient under the Mental Health Act 1993.

Any delay by the Company in exercising its right to terminate your employment
without notice shall not constitute a waiver of such right.

 

9.6 Severance Plan

You may be eligible to receive payments made under the Foster Wheeler AG Senior
Executive Severance Plan (the “Severance Plan”), subject to the provisions of
the Severance Plan, as may be amended from time to time.

 

9.7 Return of Property

Upon termination of your employment you must deliver to the Company in
accordance with its instructions all correspondence, records, specifications,
computer programmes, software, disks, models, reports, notes, security badges,
electronic equipment, instruments, books, reports and other publications and
documents, standards, manuals, credit cards and club / associate membership
cards and all other property belonging to the Company, any Associated Company
and/or any of its/their customers, clients or partners which is in your
possession, custody or control.

 

Page 16 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

9.8 Company’s rights and remedies

Any termination of your employment shall be without prejudice to the Company’s
rights and remedies to pursue you for breach of contract and as to the
continuing nature of any ongoing obligations which subsist following
termination.

 

9.9 Expenses

Outstanding expense statements must be cleared to a zero balance before leaving,
and any monies due to the Company from you (including but not limited to credit
card balances and any outstanding loans) must be repaid in full. The Company
reserves the right to make deductions of any sums payable by you to the Company
from any monies owed to you.

 

10.0 MISCELLANEOUS PROVISIONS

 

10.1 Changes to the Contract

The Company may amend the terms of this Contract according to the needs of the
business and will notify you at the earliest possible opportunity. Where an
immediate change is necessary, the Company will notify you within a month of the
change.

 

10.2 Collective Agreements

There are no collective agreements applicable to your employment which contain
provisions directly affecting your terms and conditions of employment.

 

10.3 Notices

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given at the time of delivery if delivered personally, or two days after posting
if sent by first class post, if to the Company, to the address specified in this
Contract for the attention of the Chief Executive and if to you, to your
principal residence as reflected in the records of the Company (or in either
case to such other address as either party shall designate by notice in writing
to the other).

 

10.4 Governing Law and Jurisdiction

This Contract is governed by and shall be construed in accordance with the laws
of England and Wales and shall be subject to the exclusive jurisdiction of the
English courts.

 

Page 17 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

Signed:    /s/ Beth Sexton    Date: September 19, 2013

For and on behalf of the Company

  

I hereby accept employment with the Company under the terms and conditions
stated in this Contract.

 

Signature: /s/ J C Nield      Date: 19 September 2013 Jon Nield   

 

Page 18 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

APPENDIX 1

CONFIDENTIALITY, INTELLECTUAL PROPERTY & POST-TERMINATION

RESTRICTIONS AGREEMENT

between

FOSTER WHEELER MANAGEMENT LIMITED

and

JON NIELD

 

Page 19 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

THIS AGREEMENT is dated 19 September 2013

PARTIES

(1) Foster Wheeler Management Limited, a company incorporated and registered in
England and Wales with company number 05344191 whose registered office is at
Shinfield Park, Reading, Berkshire RG2 9FW, UK (“Company”).

(2) Jon Nield (“Employee”).

BACKGROUND

(A) The Employee is employed by the Company from 1 September 1986, most recently
as Vice President. Project Risk Management under a contract dated 19 September
2013 (“Employment Contract”).

(B) The parties have entered into this agreement to record and implement the
terms on which they have agreed to ensure the adequate protection of the
confidential information, intellectual property and goodwill of the Company
and/or any Group Company.

(C) The Company enters into this agreement for itself and as agent and trustee
for all Group Companies and it is authorised to do so. It is the parties’
intention that each Group Company should be able to enforce any rights it has
under this agreement, subject to and in accordance with the Contracts (Rights of
Third Parties) Act 1999.

AGREED TERMS

 

1. INTERPRETATION

 

1.1 The definitions in this clause apply in this agreement.

Appointment: the employment of the Employee by the Company on the terms of the
Employment Contract.

Board: the board of directors of the Company.

Capacity: as agent, consultant, director, employee, owner, partner, shareholder
or in any other capacity.

Confidential Information: For purposes of this Agreement, “Confidential
Information as used in this Agreement shall include the Company’s and/or the
Group Company’s trade secrets, as well as any other information or material
which is not generally known to the public, and which:

 

Page 20 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

(a) is generated, collected by utilized in the operations of the Company’s
and/or the Group Company’s business and relates to the actual or anticipated
business, research or development of the Company and/or the Group Company; or

(b) is suggested by or results from any task assigned to the Employee by the
Company and/or the Group Company or work performed by the Employee for or on
behalf of the Company and/or the Group Company.

Confidential Information shall not be considered generally known to the public
if Employee or others improperly reveal such information to the public without
the Company’s and/or the Group Company’s express written consent and/or in
violation of an obligation of confidentiality to the Company and/or the Group
Company. Examples of Confidential Information include, but are not limited to,
all customer, client, supplier and vendor lists, budget information, contents of
any database, contracts, product designs, technical know-how, engineering data,
pricing and cost information, performance standards, productivity standards,
research and development work, software, business plans, proprietary data,
projections, market research, perceptual studies, strategic plans, marketing
information, financial information (including financial statements), sales
information, training manuals, employee lists and compensation of employees, and
all other competitively sensitive information with respect to the Company and/or
the Group Company, whether or not it is in tangible form, and including without
limitation any of the foregoing contained or described on paper or in computer
software or other storage devices, as the same may exist from time to time.

Copies: copies or records of any Confidential Information in whatever form
(including, without limitation, in written, oral, visual or electronic form or
on any magnetic or optical disk or memory and wherever located) including,
without limitation, extracts, analysis, studies, plans, compilations or any
other way of representing or recording and recalling information which contains,
reflects or is derived or generated from Confidential Information.

Employment Inventions: any Invention which is made wholly or partially by the
Employee at any time during the course of the Employee’s employment with the
Company and/or any Group Company (whether or not during working hours or using
the Company’s and/or Group Company’s premises or resources, and whether or not
recorded in material form).

Employment IPRs: Intellectual Property Rights created by the Employee in the
course of his or her employment with the Company and/or any Group Company
(whether or not during working hours or using Company premises or resources).

Garden Leave: any period during which the Company has exercised its rights under
clause 18 (a), (c) or (d) in the Employment Contract.

 

Page 21 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

Group Company: the Company, its Subsidiaries or Holding Companies from time to
time and any Subsidiary of any Holding Company from time to time.

Holding Company: means “holding company” as defined in section 1159 of the
Companies Act 2006.

Intellectual Property Rights: patents, rights to Inventions, copyright and
related rights, trademarks, trade names and domain names, rights in get-up,
goodwill and the right to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights to use and preserve the confidentiality of information (including
know-how and trade secrets) and any other intellectual property rights, in each
case whether registered or unregistered and including all applications (or
rights to apply) for and be granted, renewals or extensions of, and rights to
claim priority from, such rights and all similar or equivalent rights or forms
of protection which subsist or will subsist now or in the future in any part of
the world.

Invention: For purposes of this Agreement, “Inventions” shall mean all software
programmes, source or object code, improvements, formulas, developments, ideas,
processes, techniques, know-how, data, and discoveries, whether patentable or
unpatentable, either conceived or reduced to practice by the Employee while in
the Company’s and/or a Group Company’s employment, either solely or jointly with
others, and whether or not during regular working hours, or conceived or reduced
to practice by Employee within one year of the termination of Employee’s
employment with the Company and/or any Group Company that resulted from
Employee’s prior work with the Company and/or Group Company.

Pre-Contractual Statement: any undertaking, promise, assurance, statement,
representation, warranty or understanding (whether in writing or not) of any
person (whether party to this agreement or not) relating to the provisions under
this agreement which is not expressly set out in this agreement or any documents
referred to in it.

Restricted Business: the business of design, manufacture and erection of steam
generating and auxiliary equipment for power stations and industrial facilities
and the provision of aftermarket services related thereto, and the design,
engineering, construction and project management of processing facilities and
related infrastructure for the upstream oil & gas, LNG and gas-to-liquids,
refining, chemicals and petrochemicals, power, mining and metals, environmental,
pharmaceuticals, biotechnology and healthcare industries with which the Employee
was involved to a material extent in the 12 months before Termination.

Restricted Customer: any firm, company or person who, during the 12 months
before Termination, was a customer or prospective customer of OR in the habit of
dealing with the Company and/or any Group Company with whom the Employee had
contact or about whom the Employee became aware or informed in the course of
their employment.

 

Page 22 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

Restricted Person: anyone employed or engaged by the Company and/or any Group
Company who could materially damage the interests of the Company and/or any
Group Company if they were involved in any Capacity in any business concern
which competes with any Restricted Business and with whom the Employee dealt in
the 12 months before Termination in the course of their employment.

Subsidiary: means “subsidiary” as defined in section 1159 of the Companies Act
2006.

Termination: the termination of the Employee’s employment with the Company
howsoever caused.

 

1.2 The headings in this agreement are inserted for convenience only and shall
not affect its construction.

 

1.3 A reference to a particular law is a reference to it as it is in force for
the time being taking account of any amendment, extension, or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

1.4 Unless the context otherwise requires, words in the singular include the
plural and in the plural include the singular.

 

2. CONFIDENTIAL INFORMATION

 

2.1 Without prejudice to the Employee’s common law duties, the Employee shall
not except in the proper course of the Employee’s duties, as authorised or
required by law or as expressly authorised by the Company and/or the Group
Company, either during the Appointment or at any time after Termination:

 

  a) use any Confidential Information; or

 

  b) make or use any Copies; or

 

  c) disclose any Confidential Information to any person, company or other
organisation whatsoever.

 

2.2 The restriction in clause 2.1 does not apply to any Confidential Information
which is or comes into the public domain other than through the Employee’s
unauthorised disclosure.

 

Page 23 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

2.3 The Employee shall be responsible for protecting the confidentiality of the
Confidential Information and shall:

 

  a) use their best endeavours to prevent the use or communication of any
Confidential Information by any person, company or organisation (except in the
proper course of their duties, as required by law or as authorised by the
Company and/or the Group Company); and

 

  b) inform the Board immediately on becoming aware, or suspecting, that any
such person, company or organisation knows or has used any Confidential
Information.

 

2.4 All Confidential Information and Copies shall be the property of the Company
and/or relevant Group Company and on Termination, or at the request of the
Company and/or the Group Company, at any time during the Appointment, the
Employee shall:

 

  a) immediately hand over to the Company or relevant Group Company all
Confidential Information or Copies, any keys, credit cards and any other
property of the Company and/or any Group Company and of any customer and/ or
client of the Company and/or any Group Company;

 

  b) irretrievably delete any Confidential Information stored on any magnetic or
optical disk or memory, including personal computer networks, personal e-mail
accounts or personal accounts on websites, and all matter derived from such
sources which is in their possession or under their control outside the
Company’s and/or Group Company’s premises; and

 

  c) provide a signed statement that the Employee has complied fully with their
obligations under this clause 2.4 together with such reasonable evidence of
compliance as the Company and/or the Group Company may request.

 

2.5 Nothing in this clause 2 shall prevent the Employee from making a protected
disclosure within the meaning of section 43A of the Employment Rights Act 1996.

 

3. INTELLECTUAL PROPERTY

 

3.1 The Employee acknowledges that all Employment IPRs, Employment Inventions
and all materials embodying them shall automatically belong to the Company
and/or relevant Group Company to the fullest extent permitted by law. To the
extent that they do not vest in the Company and/or relevant Group Company
automatically, the Employee holds them on trust for the Company and/or relevant
Group Company.

 

3.2 The Employee acknowledges that, because of the nature of their duties and
the particular responsibilities arising from the nature of their duties, the
Employee has, and shall have at all times while the Employee is employed by the
Company, a special obligation to further the interests of the Company and/or
relevant Group Company.

 

Page 24 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

3.3 To the extent that legal title in any Employment IPRs or Employment
Inventions does not vest in the Company and/or relevant Group Company by virtue
of clause 3.1, the Employee agrees, immediately on creation of such rights and
Inventions, to offer to the Company and/or relevant Group Company in writing a
right of first refusal to acquire them on arm’s length terms to be agreed
between the parties. If the parties cannot agree on such terms within 30 days of
the Company and/or relevant Group Company receiving the offer, the Company
and/or relevant Group Company shall refer the dispute for determination to a
mutually agreed expert, provided, that where the parties cannot agree on an
expert within 14 days, the Company shall appoint an expert. The expert’s
decisions shall be final and binding on the parties in the absence of manifest
error, and the costs paid to the arbitration body shall be borne equally by the
parties. The parties will be entitled to make submissions to the expert and will
provide (or procure that others provide) the expert with such assistance and
documents as the expert reasonably requires for the purpose of reaching a
decision. The Employee agrees that the provisions of this clause 3 shall apply
to all Employment IPRs and Employment Inventions offered to the Company and/or
relevant Group Company under this clause 3.3 until such time as the Company
and/or relevant Group Company has agreed in writing that the Employee may offer
them for sale to a third party.

 

3.4 The Employee agrees

 

  a) to give the Company and/or relevant Group Company full written details of
all Employment Inventions which relate to or are capable of being used in the
business of the Company and/or any Group Company promptly on their creation;

 

  b) at the Company’s and/or relevant Group Company’s request and in any event
on the termination of the Employee’s employment to give to the Company and/or
relevant Group Company all originals and copies of correspondence, documents,
papers and records on all media which record or relate to any of the Employment
IPRs;

 

  c) not to attempt to register any Employment IPR or patent any Employment
Invention unless requested to do so by the Company and/or relevant Group
Company;

 

  d) and to keep confidential each Employment Invention unless the Company
and/or relevant Group Company has consented in writing to its disclosure by the
Employee.

 

Page 25 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

The Employee waives all their present and future moral rights which arise under
the Copyright Designs and Patents Act 1988, and all similar rights in other
jurisdictions relating to any copyright which forms part of the Employment IPRs,
and agrees not to support, maintain or permit any claim for infringement of
moral rights in such copyright works.

 

3.5 The Employee acknowledges that, except as provided by law, no further
remuneration or compensation is or may become due to the Employee in respect of
their compliance with this clause. This clause is without prejudice to the
Employee’s rights under the Patents Act 1977.

 

3.6 The Employee undertakes to use their best endeavours to execute all
documents and do all acts both during and after their employment by the Company
as may, in the opinion of the Company and/or relevant Group Company, be
necessary or desirable to vest the Employment IPRs in the Company and/or
relevant Group Company, to register them in the name of the Company and/or
relevant Group Company and to protect and maintain the Employment IPRs and the
Employment Inventions. Such documents may, at the Company’s and/or relevant
Group Company’s request, include waivers of all and any statutory moral rights
relating to any copyright works which form part of the Employment IPRs. The
Company and/or relevant Group Company agrees to reimburse the Employee’s
reasonable expenses of complying with this clause 3.6.

 

3.7 The Employee agrees to give all necessary assistance to the Company and/or
relevant Group Company to enable it to enforce its Intellectual Property Rights
against third parties, to defend claims for infringement of third party
Intellectual Property Rights and to apply for registration of Intellectual
Property Rights, where appropriate throughout the world, and for the full term
of those rights.

 

3.8 The Employee hereby irrevocably appoints the Company and/or relevant Group
Company to be their attorney in their name and on their behalf to execute
documents, use the Employee’s name and do all things which are necessary or
desirable for the Company and/or relevant Group Company to obtain for itself or
its nominee the full benefit of this clause. The Employee acknowledges that a
certificate in writing, signed by any director or the secretary of the Company,
that any instrument or act falls within the authority conferred by this
agreement shall be conclusive evidence that such is the case so far as any third
party is concerned.

 

4. POST-TERMINATION RESTRICTIONS

 

4.1 In order to protect the Confidential Information and business connections of
the Company and/or each Group Company to which the Employee has access or with
whom he has had dealings as a result of the Appointment, the Employee covenants
with the Company (for itself and as trustee and agent for each Group Company)
that the Employee shall not

 

Page 26 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

  a) For 12 months after Termination, solicit or endeavour to entice away from
the Company and/or any Group Company the business or custom of a Restricted
Customer with a view to providing goods or services to that Restricted Customer
in competition with any Restricted Business;

 

  b) For 12 months after Termination in the course of any business concern which
is in competition with any Restricted Business, offer to employ or engage or
otherwise endeavour to entice away from the Company and/or any Group Company any
Restricted Person;

 

  c) For 12 months after Termination in the course of any business concern which
is in competition with any Restricted Business, employ or engage or otherwise
facilitate the employment or engagement of any Restricted Person, whether or not
such person would be in breach of contract as a result of such employment or
engagement;

 

  d) For 12 months after Termination, be involved in any Capacity with any
business concern which is (or intends to be) in competition with any Restricted
Business;

 

  e) For 12 months after Termination, be involved with the provision of goods or
services to (or otherwise have any business dealings with) any Restricted
Customer in the course of any business concern which is in competition with any
Restricted Business; or

 

  f) at any time after Termination, represent himself/ herself as connected with
the Company and/or any Group Company in any Capacity, other than as a former
employee, or use any registered names or trading names associated with the
Company and/or any Group Company.

 

4.1 Because of the international nature of the Company’s and/or Group Company’s
business, the above restrictions apply in the USA, the UK and any other
jurisdiction where the Employee has worked prior to or is working for the
Company or any Group Company immediately before Termination.

 

4.2 Notwithstanding anything to the contrary, nothing in this clause 4 prohibits
the Employee from being a passive owner of not more than five percent (5%) of
the outstanding stock of any class of a corporation which is publicly traded, so
long as the Employee has no active participation in the business of such
corporation.

 

4.3 The restrictions imposed on the Employee by this clause 4 apply to the
Employee acting:

 

  a) directly or indirectly; and

 

  b) on the Employee’s own behalf or on behalf of, or in conjunction with, any
firm, company, person or other organisation.

 

Page 27 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

4.4 The periods for which the restrictions in clause 4.1 apply shall be reduced
by any period that the Employee spends on Garden Leave immediately before
Termination.

 

4.5 If the Employee receives an offer to be involved in a business concern in
any Capacity during the Employment, or before the expiry of the last of the
covenants in this clause 4, the Employee shall give the person making the offer
a copy of this clause 4 and shall notify the Company and/or the Group Company of
the identity of that person as soon as possible after accepting the offer.

 

4.6 The Employee confirms that prior to entering into the restrictions in this
clause 4 they had an opportunity to take independent legal advice.

 

4.7 Each of the restrictions in this clause 4 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

4.8 If the Employee’s employment is transferred to any firm, company, person or
entity other than a Group Company (“New Employer”) pursuant to the Transfer of
Undertakings (Protection of Employment) Regulations 2006, the Employee will, if
required, enter into an agreement with the New Employer containing
post-termination restrictions corresponding to those restrictions in this clause
4, protecting the confidential information, trade secrets and business
connections of the New Employer.

 

4.9 The Employee will, at the request and expense of the Company, enter into a
separate agreement with any Group Company in which the Employee agrees to be
bound by restrictions corresponding to those restrictions in this clause 4 (or
such of those restrictions as may be appropriate) in relation to that Group
Company.

 

5. INJUNCTIVE RELIEF, REMEDIES AND ATTORNEYS FEES

 

5.1

The Employee recognises that their violation of this agreement could cause the
Company and/or any Group Company irreparable harm, the amount of which may be
extremely difficult to estimate, making any remedy at law or in damages
inadequate. Thus, the Employee agrees that the Company and/or any Group Company
shall have the right to apply to any court of competent jurisdiction for an
order restraining any breach or threatened breach of this agreement and for any
other relief the Company and/or any Group Company deems appropriate. This right
shall be in addition to any other remedy available to the Company and/or any
Group Company. Should the Company and/or the Group Company successfully enforce
any portion of this agreement or obtain judgment against the Employee for a
breach of this agreement

 

Page 28 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

  before a court of competent jurisdiction, it shall be entitled to receive and
recover from the Employee all of its reasonable attorney’s fees, litigation
expenses and costs incurred as a result of enforcing this agreement and/ or
obtaining judgment against the Employee.

 

5.2 If the Employee breaches any material provision of this agreement or pursues
a claim against the Company and/or any Group Company in any country or
jurisdiction arising out of the terms of this agreement or otherwise, the
Employee agrees to indemnify the Company and/or the Group Company for any losses
suffered as a result thereof, including but not limited to the repayment of any
severance pay and benefits provided over and above the Employee’s contractual
and statutory entitlement by the Company and/or any Group Company including any
payments made under any severance plan and all reasonable legal and professional
fees incurred.

 

6. ENTIRE AGREEMENT

 

  a) This agreement and any document referred to in it constitutes the whole
agreement between the parties (and in the case of the Company, as agent for any
Group Companies) and supersedes all previous discussions, correspondence,
negotiations, arrangements, understandings and agreements between them in
relation to the terms of this agreement.

 

  b) Each party acknowledges that in entering into this agreement it has not
relied on and shall have no remedy in respect of any Pre-Contractual Statement.

 

  c) Nothing in this agreement shall limit or exclude any liability for fraud.

 

7. VARIATION

No variation or agreed termination of this agreement shall be effective unless
it is in writing and signed by the parties (or their authorised
representatives).

 

8. SEVERABILITY

Each clause and sub-clause in this agreement is intended to be separate and
severable. If any clause or sub-clause shall be held to be void but would be
valid if part of their wording were deleted, such clause or sub-clause shall
apply with such deletion as may be necessary to make it valid or effective.

 

Page 29 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

9. COUNTERPARTS

This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

10. THIRD PARTY RIGHTS

The Contracts (Rights of Third Parties) Act 1999 shall only apply to this
agreement in relation to any Group Company and no person other than the
Employee, the Company and any Group Company shall have any rights under it. The
terms of this agreement may be varied, amended or modified or this agreement may
be suspended, cancelled or terminated by agreement in writing between the
parties or this agreement may be rescinded (in each case), without the consent
of any third party.

 

11. GOVERNING LAW AND JURISDICTION

 

  a) This agreement and any dispute or claim arising out of or in connection
with it or its subject matter or formation (including non-contractual disputes
or claims) shall be governed by and construed in accordance with the law of
England and Wales.

 

  b) The parties irrevocably agree that the courts of England and Wales shall
have exclusive jurisdiction to settle any dispute or claim that arises out of or
in connection with this agreement or its subject matter or formation (including
non-contractual disputes or claims).

This agreement has been entered into on the date stated at the beginning of it.

 

Page 30 of 31



--------------------------------------------------------------------------------

LOGO [g593850g18b48.jpg]

 

This agreement shall have effect on and from the Start Date (as defined in the
Employment Contract).

 

Signed:   /s/ Beth Sexton       Date: September 19, 2013

For and on behalf of the Company

      Signature:   /s/ J C Nield       Date: 19 September 2013 Jon Nield      

 

Page 31 of 31